Citation Nr: 0705799	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-28 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
compensation benefits in the amount of $18,153.59 was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $18,153.59.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active duty for training from June 1973 to 
October 1973 and active service from January 1975 to May 
1976.  

In March 2002, the St. Louis, Missouri, Regional Office (RO) 
proposed to reduce payment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits based upon his 
felony conviction and incarceration.  In May 2002, the RO 
retroactively reduced the veteran's VA compensation benefits 
as of September 15, 2001, and informed the veteran that the 
action resulted in an overpayment of compensation benefits to 
him.  In June 2002, the veteran was informed in writing of an 
overpayment of VA compensation benefits in the amount of 
$18,153.59 and his appellate and waiver rights.  In July 
2002, the veteran submitted both a notice of disagreement 
with the creation of the overpayment of VA compensation 
benefits in the amount of $18,153.59 and a request for waiver 
of recovery of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $18,153.59.  In June 2004, the 
veteran submitted a notice of disagreement with the denial of 
his waiver request.  In July 2004, the RO issued a statement 
of the case (SOC) to the veteran and his accredited 
representative which addressed solely the waiver issue.  In 
August 2004, the veteran submitted an Appeal to the Board (VA 
Form 9) from the denial of waiver of recovery of the 
overpayment in the calculated amount.  

In December 2005, the Board remanded the veteran's appeal to 
the RO so that he could be scheduled for a hearing before a 
Veterans Law Judge sitting at the RO.  In October 2006, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  
REMAND

The veteran advances on appeal that the alleged overpayment 
of VA compensation benefits in the amount of $18,153.59 was 
not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

In July 2002 the veteran submitted a timely notice of 
disagreement with the creation of the overpayment of VA 
compensation benefits in the amount of $18,153.59.  The RO 
has not issued a SOC or a supplement statement of the case 
(SSOC) which addresses that issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Issue a SOC to the veteran and his 
accredited representative which contains 
a full and complete discussion of whether 
the overpayment of VA compensation 
benefits in the amount of $18,153.59 was 
properly created and all applicable laws 
and regulations.  Specifically, the SOC 
should include a discussion of the events 
which led to the creation of the 
overpayment and an explanation of the 
amount of the indebtedness assessed 
against the veteran.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  All appropriate appellate 
procedures should then be followed.  The 
appellant is advised that he must 
complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

2.  Then readjudicate the issue of 
entitlement to waiver of recovery of an 
overpayment of VA compensation benefits.  
Provide the veteran and his 
representative a SSOC afford them the 
appropriate opportunity to respond 
thereto.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).  

